IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 STATE OF DELAWARE                       )
                                         )
                                         )
                                         )
        v.                               )   ID No. 2110001942
                                         )
 KATHLEEN MCGUINESS                      )
                                         )
               Defendants.               )
                                         )
                                         )


                             Submitted: May 4, 2022
                             Decided: May 18, 2022


Defendant’s Motion to Dismiss Indictment or Alternatively Sanction the State
    for Discovery Violations – GRANTED in part and DENIED in part



                          MEMORANDUM OPINION




Mark A. Denney, Jr., Esquire, Department of Justice, 820 North French Street, 7 th
Floor, Wilmington, Delaware 19801. Attorney for State of Delaware.

Steven P. Wood, Esquire and Chelsea A. Botsch, Esquire, McCarter & English,
LLP, Renaissance Centre, 405 North King Street, 8th Floor, Wilmington, Delaware
19801. Attorneys for Defendant.



CARPENTER, J.
       Before the Court is Defendant Kathleen McGuiness’s (“Defendant” or

“McGuiness”) Motion to Dismiss the Indictment or Alternatively Sanction the State

for Discovery Violations pursuant to Delaware Superior Court Rules of Criminal

Procedure 7(c), 16(d)(2), and 48(b).1 For the reasons set forth in this Opinion,

Defendant’s Motion is GRANTED in part and DENIED in part.

               I.      FACTUAL AND PROCEDURAL BACKGROUND

    On September 29, 2021, personnel from the Delaware Department of Justice

(“DOJ”) executed a search warrant at the Defendant’s office in Dover, Delaware.2

Three laptops, five USB thumb drives, and one storage disk were seized during the

execution of the search warrant.3 One laptop belonged to the Defendant, and another

belonged to the Defendant’s daughter.4

    After the execution of that search warrant, the evidence collected was maintained

by the Delaware State Police High Tech Crimes Unit (“HTCU”). 5 On October 12

and 13, 2021, several days after the Defendant was indicted by the Grand Jury, hard

drives were removed from the seized laptops and, at that time, it was discovered that




1
  Def.’s Mot. to Dismiss Indict. or Alt. Sanction the State for Discovery Violations, D.I. 73, p. 1
(Apr. 22, 2022)(hereinafter “Def.’s Mot.”).
2
  Id. at p. 2.
3
  Id. at ¶1.
4
  Id.
5
  State’s Resp. in Opp’n to the Def.’s Mot. to Dismiss Indict. for Discovery Violations, D.I. 81, ¶2
(May 2, 2022)(hereinafter “State’s Resp.”).
                                                 2
the files on the laptops were encrypted.6 In late October 2021, HTCU was able to

access the data on one of the laptops but not the other devices. 7 It was not until

December 21, 2021, nearly three months after the search warrant had been executed,

that the data contained in all three laptops was accessed and the encryption

challenges were overcome.8

    Once access had been obtained, information from the laptops was to be provided

to a Filter Team at the DOJ before it was eventually turned over to the Prosecution

Team.9 The Filter Team process was approved by the Court on October 8, 2021.10

The Filter Team’s purpose was to review privileged information and

communications from the seized devices and screen the Prosecution Team from that

information to protect the Defendant’s rights. More specifically, there was a concern

that the laptops contained privileged and confidential information and

communications between the Defendant and the DOJ attorney assigned to the




6
  State’s Resp. Ex. B at p. 1 (State’s Timeline of Discovery Production).
7
  State’s Resp. Ex. B, at p. 1.
8
  Id. at 1-2.
9
  State’s Resp. at ¶6; See Del. Dept. of Justice Policy # 6.17 (Use of Filter Teams)(April 30, 2019);
The Filter Team concept had been approved by another judge of the Superior Court, with the
process appearing to call for the Filter Team to review the documents, and if potential privileged
documents were discovered, they could be provided to the Court for an ex parte review and a
decision whether they should be disclosed.
10
   State’s Resp. at ¶1.
                                                 3
Auditor’s office as well as communications with the Defendant’s present criminal

counsel.11

     Sometime in January of 2022, the DOJ discovered that they would be unable to

utilize the Delaware State Police’s forensic search tools because those tools were

limited to handling interstate crimes against children.12 As a result, in early February

of 2022, the DOJ met with Parcels, a commercial discovery vendor, to determine if

they could aid in creating a protocol to search the files on the three laptops.13 It was

not until a month later in early March of 2022 that the files from these laptops were

transferred to a thumb drive and delivered to the Filter Team. 14 More than six

months after execution of the search warrant, on April 6, 2022, the State provided to

the Defendant the information contained on these devices, which consisted of

511,266 files.15 In addition, the State restored the hard drive on the Defendant’s work

computer and returned it to her on April 22, 2022.

     Now, the Defendant moves to dismiss the indictment or sanction the State for the

late production of Rule 16 discovery and for the failure of the State to meet its Brady

obligations.16 The State responded on May 2, 2022, opposing Defendant’s Motion



11
   Id.
12
   State’s Resp. Ex. B. at 1-2.
13
   Id. at 2.
14
   Id.
15
   Def.’s Mot. at ¶14.
16
   Id. at p. 19.
                                           4
and provided a timeline detailing the difficulties in obtaining access to the

information on the laptops that were seized. 17 Defendant filed a reply to the State’s

response on May 4, 2022.18 The trial of this matter is set to begin on May 31, 2022.

                                  II.     DISCUSSION

     To start, there is nothing in the State’s response to Defendant’s Motion to suggest

that the Filter Team ever reviewed the documents on the laptops seized from the

Defendant or performed any filtering process at the time they were returned to the

Defendant. It appears that the DOJ, recognizing that this information was potentially

discoverable, and trial was upcoming, simply provided the electronic file to the

defense without any review of their discovery or Brady obligations.

     It is also difficult to determine from the State’s response what digital forensic

files retrieved by Parcels have been shared with the Prosecution Team and, more

importantly, whether the State intends to utilize any of the information from the

laptops at trial. For the purposes of the present Motion, however, the Court will

assume there are some documents the State intends to utilize in its case in chief. It

is in this shadow of events that the Motion to Dismiss has been filed.




17
  State’s Resp. at p. 8, Ex. B.
18
  Def.’s Reply to the State’s Resp. in Opp’n to Def.’s Mot. to Dismiss Indict. or Alternatively
Sanction the State for Disc. Violations, D.I. 82, p. 14 (May 4, 2022)(hereinafter “Def.’s Reply”).
                                                5
       A. Rule 16 Discovery Violation

       Defendant contends that the State’s untimely disclosure of voluminous

material in April of 2022 violates Rule 16.19 Conversely, the State argues that it has

not violated Rule 16 because the Defendant has had continuous access to certain

materials, the number of documents produced is not voluminous, the amount of files

is misleading, the discovery was produced in a searchable, indexed database, and,

finally, the materials were produced fifty days before trial.20

       Rule 16(a)(1)(C) requires the State to permit the defendant to examine “books,

papers, documents, photographs, tangible objects, buildings or places,” provided

that they “are within the possession, custody or control of the [S]tate” and are either

(1) “material to the preparation of the defense,” (2) “intended for use by the [S]tate

as evidence in chief at the trial,” or (3) “were obtained from or belong to the

defendant.”21 This rule imposes an obligation to look for discoverable evidence and

a continuing responsibility to disclose the existence of such evidence.22 The State

has a duty to inform itself of available discoverable evidence and cannot evade its

duties through ignorance.23        Moreover, Rule 16(d)(3)(B) requires the State to




19
   Def.’s Mot. at ¶26.
20
   State’s Resp. at ¶¶3-6.
21
   Del. Super. Crim. R.16(a)(1)(C).
22
   Patterson v. State, 2022 WL 1310318, at *4 (Del. May 3, 2022).
23
   Valentin v. State, 74 A.3d 645, 651 (Del. Aug. 26, 2013).
                                              6
respond to a discovery request served upon it within twenty days after service of the

request unless some other time is ordered by the Court.24

     On November 30, 2021, the Defendant served her initial discovery request on the

State.25 The Court established a motion deadline of January 31, 2022, pertaining to

discovery, believing this would provide the parties with sufficient time to provide

discoverable materials, have them reviewed by counsel and if appropriate, file

motions.26 Based on the comments of counsel, it appears that substantial discovery

has been provided by the State and there has been a cooperative effort by counsel to

resolve discovery disputes or requests without involving the Court.

     Even the Defendant’s Motion reflects there were nearly 19,000 documents and

51 audio files of witness interviews provided in earlier discovery.27 All of this

discovery was provided by the end of March 2022 in sufficient time to be reviewed

and considered by the defense.28 Accordingly, it appears the Defendant has received

the documents the State intends to utilize at trial and has sufficient information to

prepare her defense. And, if the Defendant had requested, which she has not, more




24
   Del. Super. Crim. R. 16(d)(3)(B).
25
   Def.’s Mot. at ¶4.
26
   Id. at ¶6.
27
   Id. at ¶¶10-11.
28
   Id.
                                          7
time to review the files and documents provided in this recent discovery, certainly

the Court would have favorably entertained that request.

      That said, the Court cannot condone the failure of the State to provide these

materials timely and finds that the State has no justifiable reason for waiting six

months to deliver a large file of unreviewed documents to the Defendant. At the time

these documents were produced, trial was less than two months away and even

experienced counsel would have difficulty searching, reviewing, and reasonably

considering their implications. This conduct prevented defense counsel from timely

filing discovery motions to meet the deadline established by the Court and occurred

without any reasonable explanation other than an overworked HTCU and encryption

hurdles created by State’s Department of Technology and Information (“DTI”).

      A trial judge has broad discretion to fashion an appropriate sanction for a

discovery violation committed by the State.29 More specifically, Rule 16(d)(2)

provides that:

      If at any time during the course of the proceedings it is brought to the attention
      of the court that a party had failed to comply with this rule, the court may order
      such party to permit the discovery or inspection, grant a continuance, or prohibit
      the party from introducing evidence not disclosed, or it may enter such other
      order as it deems just under the circumstances.30




29
     Oliver v. State, 60 A.3d 1093, 1097 (Del. Feb. 4, 2013).
30
     Del. Super. Crim. R. 16(d)(2).
                                                   8
When considering the sanction to be imposed in the event of a discovery violation

by the State, trial courts are to “weigh all relevant factors, such as the reason for the

State’s delay and the extent of prejudice to the defendant.”31

      While the State justification reflects their failure to use a commonsense

management of potential critical documents, there is nothing to suggest they did so

in bad faith or to obtain a litigation advantage. As such, dismissal of the Indictment

as requested by the Defendant is not justified.

      However, this does not mean the Court can simply overlook what has occurred

since these laptops were seized in September of 2021. As counsel is aware, the trial

of this matter needs to promptly occur to resolve whether the Defendant can continue

to serve as the State’s Auditor and, whether she can run for reelection this November.

As such, attention needs to be directed towards trial and not discovery matters that

should have been resolved months ago.

      Therefore, the Court believes that a fair and appropriate sanction to impose is that

any material from the three laptops seized during the search of the Defendant’s office

that was produced after March 31, 2022, is excluded from the State’s case in chief.

If documents from the laptops are used by the Defendant in her case, the Court will




31
     Brown v. State, 897 A.2d 748, 752 (Del. 2006).
                                                 9
consider to what extent the State may use the excluded documents in rebuttal during

trial.

     B. Brady Violation

     Defendant also alleges in her Motion that the State’s belated production of

discovery violates the State’s Brady obligations.32 Brady “is not a discovery rule,

but a rule of fairness and minimum prosecutorial obligation.”33 A Brady violation

occurs where there is a “suppression by the prosecution of evidence favorable to an

accused…[that] violates due process where the evidence is material either to guilt or

to punishment, irrespective of the good faith or bad faith of the prosecution.”34 In

order for the State to discharge its responsibility under Brady, the prosecutor must

disclose all relevant information obtained by the police or others in the prosecutor’s

office to the defense.35 That entails a duty on the part of the individual prosecutor

“to learn of any favorable evidence known to others acting on the government’s

behalf in the case, including the police.”36

     “[T]he nondisclosure must do more than impede the defendant’s ability to

prepare for trial; it must adversely affect the ability to reach a just conclusion, to the


32
   Def.’s Mot. at ¶27.
33
   U.S. v. Beasley, 576 F.2d 626, 630 (5th Cir. 1978)(citing U.S. v. Agurs, 427 U.S. 97, 107 (1976)).
34
   Wright v. State, 91 A.3d 972, 987 (Del. May 19, 2014)(quoting Brady v. Maryland, 373 U.S.
83, 87 (1963)).
35
   Wright, 91 A.3d at 987.
36
   Id. (quoting Kyles v. Whitley, 514 U.S. 419, 437 (1995)).
                                                 10
prejudice of the defendant.”37 The Third Circuit has held that there is “[n]o denial

of due process…if Brady material is disclosed to [the defendant] in time for its

effective use at trial.”38 And, for impeachment purposes, “the Third Circuit has held

that a defendant’s ‘right to a fair trial will be fully protected if disclosure is made the

day that the witness testifies.’”39

       “As a general rule, the [State] is under no duty to direct a defendant to

exculpatory evidence within a larger mass of disclosed evidence,”40 and when the

State produces voluminous discovery, the risk of exculpatory material being

suppressed is reduced.41 “Brady and its progeny permit the government to make

information within its control available for inspection by the defense, and impose no

additional duty on the prosecution team members to ferret out any potential defense-

favorable information from materials that are so disclosed.”42 Additionally, “the

government is not obliged under Brady to furnish a defendant with information

which [s]he already has or, with reasonable diligence, she can obtain for [her]self.”43




37
   U.S. v. John, 391 F. Supp. 3d 458, 463 (E.D. Pa. Aug. 1, 2019)(quoting U.S. v. Starusko, 729
F.2d 256, 262 (3d Cir. 1984)).
38
   Id. at 464 (citing U.S. v. Higgs, 713 F.2d 39, 44 (3d. Cir. 1983)).
39
   Id.
40
   U.S. v. Warshak, 631 F.3d 266, 297 (6th Cir. Dec. 14, 2010)(quoting U.S. v. Skilling, 554 F.3d
529 (5th Cir. 2009), vacated in part on other grounds, 561 U.S. 358 (2010)).
41
   U.S. v. Meek, 2021 WL 1049773, at *5 (S.D. Ind. Mar. 19, 2021).
42
   U.S. v. Pelullo, 399 F.3d 197, 212 (3d. Cir. Feb. 25, 2005).
43
   Id. at 202.
                                               11
      It is unfortunate that this is an issue at this point in the litigation. The State

could have easily resolved this matter by simply having HTCU mirror the hard

drives of the laptops and return them to the Defendant. This would have provided

the State access to the information on the laptops without jeopardizing their

investigation and, even the defense agrees, that if the Defendant had timely access

to the same documents, the Brady obligation of the State is minimized.

      From the Court’s perspective, it is reasonable to believe the documents on the

Defendant’s daughter’s laptop as well as those of the Defendant’s personal work

laptop may have relevant and potentially critical documents to both litigants. The

inability of the State to obtain access to these documents for nearly six months

speaks volumes as to the technical forensic capability of state investigators. But in

an unusual twist of fate, the lack of technical access plays in the State’s favor as to

their Brady obligation.

      The State’s timeline is undisputed when it asserts that the State was attempting

to access the three laptops from September 29, 2021, to early March of 2022. So

even if the State had an obligation, as argued by the defense, to search the files for

Brady material, it appears the State did not have the technical capability to do so.

Under these circumstances, it is difficult for the Court to find a Brady violation

because there was only a month delay from the time the State gained access to the

material to when they delivered that material to the defense. The Court reminds the
                                          12
State, however, that since it now appears both the Filter Team and the Prosecution

Team have access to these documents, their Brady obligations continue.

      The Court also believes it is important to put this case into some perspective.

This is not a complex financial crime that was executed over multiple years with

extensive financial documents to review and analyze, nor do the parties need

hundreds of search terms to find and obtain relevant documents. In fact, the case is

rather simplistic in its allegations which makes searching the documents more

manageable and reasonably attainable before trial. It is also important to note, the

files in dispute here are from the Defendant’s and her daughter’s own laptops to

which they should reasonably have some idea as to what is contained therein.

      Moreover, in providing the files to the defense, the State has done so in a

functional and searchable format which the Defendant has already utilized to support

her Motion. There is also no indication that the State supplemented this production

with irrelevant documents or made access to them unnecessarily burdensome. If the

defense wants additional time to search and review the documents, the Court is

willing to consider that request, but of course, this will cause a delay in the trial date.

   Finally, it appears that some of the discovery contains information belonging to

the Defendant, of which she allegedly has had continuous access to, including her

State of Delaware email and State of Delaware OAOA network. The Court is


                                            13
satisfied that the Defendant can search and use the produced information to aid her

defense effectively, and the parameters set forth by the Court earlier in this opinion

are sufficient to ensure a fair and just trial and prevent any potential prejudice to the

Defendant. As a result, the Court finds no additional sanctions are warranted to the

extent Brady material was not timely produced.

                                    III. CONCLUSION

   For the foregoing reasons, the Defendant’s Motion to Dismiss is GRANTED in

part and DENIED in part.

   IT IS SO ORDERED.




                                                /s/ William C. Carpenter, Jr.
                                                Judge William C. Carpenter, Jr.




                                           14